Exhibit 10.1
 
STOCK PURCHASE AGREEMENT


STOCK PURCHASE AGREEMENT, dated August 1, 2007, by and among Comtech Group, a
company incorporated in the Cayman Islands, the registered office of which is
situated at PO Box 309GT, Ugland House, South Church Street, Grand Cayman,
Cayman Islands (the “Purchaser”), on the one hand, and First King International
Limited, a company incorporated in the British Virgin Islands, the registered
office of which is situated at P.O. Box 957, Offshore Incorporation Center, Road
Town, Tortola, British Virgin Islands (the “Seller”), Keen Awards Limited
(奇利光电香港有限公司) a company organized and existing under the laws of Hong Kong ( the
“Company”) and Shenzhen Hui Cheng Yun Tong Company Limited (深圳汇诚运通科技有限公司), a
company organized and existing under the laws of the People’s Republic of China
(“SZ”, collectively with the Company, the “Company Group” ), and the natural
persons listed on Part I of Schedule I attached hereto (the “Individual
Shareholders”), on the other hand.


W I T N E S S E T H:


WHEREAS, the Company Group is currently engaged in the business of distributing
and trading electronic components and providing design and engineering service
for solution of integrated display technology (the “Business”);




WHEREAS, the Individual Shareholders are beneficial and/or record owners of  all
of the outstanding capital stock, share capital and equity securities of the
Seller, the Company and SZ,   each shareholding ratio set forth opposite in Part
II of Schedule I;


WHEREAS, upon consummation of the Pre-Closing Restructuring (as hereinafter
defined), the Seller will own Ten Thousand (10,000) Ordinary Shares, HKD1.00 par
value per share, of the Company, which shares represent all of the outstanding
capital stock, share capital and equity securities of the Company (the
“Shares”);


WHEREAS, the Purchaser wishes to invest in the Business and, to that end, wishes
to purchase all of the Shares of the Company and take over all employees with
respect to the Business of SZ pursuant to the terms of this Agreement;


WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, all of the Shares for the consideration and on the
terms set forth in this Agreement;


WHEREAS, the Individual Shareholders and SZ desire to transfer to the Purchaser
or its designee(s), and the Purchaser or its designee(s) desire to acquire from
the Individual Shareholders and SZ, all employees with respect to the Business
of SZ upon the terms and subject to the conditions set forth in this Agreement;
and


WHEREAS, certain capitalized terms used in this Agreement are defined in
Section 11.14 below.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------


 
ARTICLE I
Purchase and Sale of Shares.


Section 1.1    Sale of Shares.  Subject to the terms and conditions of this
Agreement, the Seller shall at the Closing sell, transfer, convey, assign and
set over (“Transfer”) to the Purchaser, and the Purchaser shall at the Closing
purchase and acquire from the Seller, all of the Seller’ s right, title and
interest in and to the Shares.  In furtherance of the foregoing, the Seller
shall at the Closing Transfer beneficial and record ownership of the Shares to
the Purchaser, and execute one or more stock powers, endorsements or assignments
as the Purchaser may reasonably request.


ARTICLE II
Purchase Price


Section 2.1.   Purchaser Price.  In consideration of the Transfer to the
Purchaser of the Shares at the Closing, subsequent Transfer to the Purchaser,
and/or any designated persons of the Purchaser substantially all business,
assets and employees relating to the Business of the Company Group and of the
other representations, warranties and covenants herein:


(a)           Subject to satisfaction of all relevant operating and financial
milestones of the Business of the Company Group agreed upon by the Parties and
on the terms and conditions contained herein, the Purchaser shall pay to the
Seller US$16 million (the “Purchase Price”), consisting of US$12 million in cash
and US$4 million in shares of the Purchaser (“COGO Shares”).  The schedule of
payment and adjustment of the Purchase Price shall be separately agreed upon by
the Parties.


(b)           in addition to the payments described in Section 2.1(a), based on
and subject to the satisfaction and attainment of all post-Closing operating and
financial milestones of the Business, the Purchaser shall pay additional US$4
million to the Seller and the whole amount shall be used immediately to purchase
20% of the Company’s shares (the “Trust Shares”) on an a fully-diluted basis, by
the Seller, which will act as a trustee for the Company (the “Company Trust”) on
August 31, 2009 and the beneficiaries of the Company Trust shall be determined
by the Purchaser.
 
Section 2.2   Restrictions on Transfer.  The Trust Shares issued to the Seller
pursuant to Section 2.1 (b) are restrictive shares, which shall not be
transferred, assigned or subject to any pledge or encumbrance without the
consent of the Purchaser.  If any member of the senior management personnel
terminates his/her employment with the Company for whatever reason, the Company
Trust will have a right to repurchase all his/ her interests in the Company
Trust at a nominal price and may resell such interests to other members of the
senior management personnel of the Company.  As a result, the senior management
of the Company as a group will continue to own beneficially 20% shares of the
Company.


Section 2.3   COGO Shares.  Subject to all applicable conditions and
requirements of the US securities law, the COGO Shares granted to Seller
pursuant to Section 2.1(a) may be traded freely on the NASDAQ.  In the event
that COGO Shares is changed into or exchanged for a different number or kind of
shares of the Purchaser or other securities of the Purchaser or of any third
corporation, by reason of reorganization, merger, consolidation,
recapitalization, reclassification, stock split up, stock dividend or
combination of shares, the Purchaser shall make an appropriate and equitable
adjustment to the number of COGO Shares to be issued to the Seller or any
appropriate substitution of a different security for such COGO Shares as the
case may be.  Any such adjustment made by the Purchaser shall be final and
binding upon the Seller.


-2-

--------------------------------------------------------------------------------


Section 2.4   Offset Right. Notwithstanding anything herein to the contrary, the
Purchaser shall be entitled to offset, against any consideration otherwise
payable to the Seller pursuant to Article II, any payment payable by the Seller,
SZ or any Individual Shareholders to the Purchaser under this Agreement,
including but not limited to any indemnification payment under Section 11.13 (a)
herein pursuant to the terms of this Agreement or any other Closing
Documents  (whether before, at or after the Closing).


ARTICLE III
Closing.


Section 3.1  Closing Date.  The closing of the transactions contemplated hereby
(the “Closing”) shall be held in Hong Kong or other place mutually agreed by the
parties, on the Closing Date.  All matters at the Closing shall be considered to
take place simultaneously.  As used herein, the term “Closing Date” shall mean
the date which is two Business Days after all of the conditions in Article IX
have been satisfied (or waived in writing by the party entitled to provide such
a waiver), provided that the Closing Date shall not be later than August 31,
2007, unless the parties hereto mutually agree otherwise in writing.


Section 3.2  Documents of Conveyance, Etc.  The Seller and the Purchaser shall
deliver to each other at the Closing such certificates, consents, approvals,
agreements, and documents relating to the transactions contemplated by this
Agreement (collectively with this Agreement, the “Closing Documents”).  Each
party hereto further agrees that at or subsequent to the Closing, upon the
written request of the other party, it will promptly execute and deliver or
cause to be promptly executed and delivered any further assignments, instruments
of transfer and bills of sale or conveyances reasonably necessary or desirable
to vest fully in the Purchaser all of the Seller’ right, title and interest in
and to the Shares.


ARTICLE IV
Seller’s Retention and Assumption of Liabilities.


Section 4.1.  Approved Liabilities.  The parties hereto agree that it is their
mutual intent and desire that the only Liabilities of the Company Group as of
August 1, 2007 be those expressly described and itemized on Schedule 4.1
(collectively, the “Approved Liabilities”).  As used herein, the term
“Liabilities” means any and all liabilities, claims, obligations, expenses or
damages, whether known or unknown, contingent or absolute, named or unnamed,
disputed or undisputed, legal or equitable, determined or indeterminable, or
liquidated or unliquidated.


Section 4.2   Unapproved Liabilities. Notwithstanding anything contained in this
Agreement or the Schedules hereto, or any other Closing Document, to the
contrary, the Individual Shareholders and the Seller jointly and severally
covenant to pay, perform and discharge, and guarantee the payment, performance
and discharge of, the Unapproved Liabilities in accordance with their respective
terms.  The term “Unapproved Liabilities”, as used herein, shall mean any and
all Liabilities of the Company Group which are not specifically listed on
Schedule 4.1 or which exceed the amounts of such Liabilities as listed on
Schedule 4.1.  In addition, as to any Liability listed on Schedule 4.1 as an
Approved Liability arising under any Commitment, such Liability shall constitute
an Approved Liability under such Commitment only to the extent arising from and
after Closing in accordance with the terms of such Commitment, and all other
Liabilities of the Company under such Commitment, including without limitation
any Liabilities relating to any breach of such Commitment prior to Closing,
shall constitute Unapproved Liabilities.


ARTICLE V
Representations and Warranties by the Warrantors.


Section 5.1   Representations and Warranties.  Each of the Warrantors hereby
jointly and severally makes the following representations and warranties to the
Purchaser:


-3-

--------------------------------------------------------------------------------


(a)           Corporate Existence and Qualification of the Company; Due
Execution, Etc.


(i)           The Company is private company limited by shares duly organized,
validly existing, in good standing and subsisting under the laws of Hong Kong
and has the requisite corporate power and authority to own, lease or otherwise
hold its assets and to carry on its business as conducted through the Closing
Date.


(ii)           The Company does not own or control, directly or indirectly, any
interest in any other Person.  The Company is not a participant in any joint
venture, partnership, or similar arrangement involving the sharing of profits or
losses.


(iii)           Each of the Individual Shareholders, the Seller and the Company
has all requisite power and authority to execute, deliver and perform this
Agreement and the Closing Documents to which each is a party, and to consummate
the transactions contemplated hereby and thereby.  This Agreement and the
Closing Documents to which the Individual Shareholders, the Seller and the
Company are parties constitute valid and binding obligations of the Individual
Shareholders, the Seller and the Company enforceable in accordance with their
respective terms.


(iv)           The authorized capital stock of the Company consists of One
Million (1,000,000) Ordinary Shares, of which Ten Thousand (10,000) are issued
and outstanding upon the date hereof.


The Shares constitute all of the issued and outstanding capital stock, share
capital and equity securities of the Company.  The Shares are duly authorized,
were validly issued and are fully paid and non-assessable, and are not subject
to any preemptive rights.  There are no outstanding securities or share capital
of the Company other than the Shares and there are no outstanding rights or
options to acquire securities of the Company, and the Company is not subject to
any obligation to issue, deliver, redeem, or otherwise acquire or retire any
shares of capital stock.  The Seller is not entitled to the payment of any
dividends or other distributions from the Company after the date hereof on
account of the Seller’s ownership of the Shares on or before the date hereof.


(v)           As of the Closing, the Seller is the sole beneficial owner and
shareholder of record of the Shares, free and clear of any Lien and with all
rights to vote and transfer such Shares without any restrictions.  The Seller
has sole and absolute authority to Transfer the Shares to the Purchaser pursuant
to this Agreement.

 
(c)           Corporate Existence and Qualification of SZ; Due Execution, Etc.

 
(i)           SZ is a wholly domestic-owned limited liability company duly
established and validly existing under the laws of the PRC and has the requisite
corporate power and authority to own, lease or otherwise hold its assets and to
carry on its business as conducted through the Closing Date.  SZ has no
subsidiaries.


(ii)           True and complete copies of the Charter Documents of SZ, as in
effect on the date hereof, have been delivered by the Seller to the Purchaser.
Hong Li is the Legal Representative of SZ.


(iii)           As of the date hereof, the registered capital of SZ is Rmb
1,000,000, all of which has been fully paid in accordance with SZ’s Charter
Documents.  Hong Li and Bo Zhang hold 60% and 40%, respectively, of the equity
interests in SZ.


(iv)           SZ has all requisite power and authority to execute, deliver and
perform this Agreement and the Closing Documents to which SZ is a party, and to
consummate the transactions contemplated hereby and thereby.


-4-

--------------------------------------------------------------------------------


(d)           No Violation.


(i)           Neither the execution and delivery by each of the Warrantors of
this Agreement and the Closing Documents to be executed by each of the
Warrantors, nor the consummation by each of the Warrantors of the transactions
contemplated hereby or thereby: (1) violates or will violate any Law applicable
to any of the Warrantors; (2) violates or will violate any order, ruling, writ,
judgment, injunction or decree of any Governmental Entity (an “Order”)
applicable to any of the Warrantors; (3) conflicts or will conflict with, or
results or will result in a breach of or default under, the Charter Documents of
any of the Company Group or the Seller; or (4) results or will result in the
imposition of any Lien on any of the Assets, the Business or the Shares.  No
consent, authorization, or approval from, or registration or filing with, any
Governmental Entity or other third party (not obtained or made as of the date
hereof) is required to be obtained or made by or with respect to the Seller, any
of the Company Group or the Business in connection with the execution and
delivery of this Agreement or the Closing Documents or the consummation by each
of Warrantors of the transactions contemplated hereby or thereby.


As used herein, the term “Lien” means any lien, mortgage, security interest,
charge, pledge or encumbrance of any kind.


(ii)           The execution, delivery and performance by each of Warrantors of
this Agreement and the other Closing Documents, and the consummation of the
transactions hereunder and thereunder, will not create a default by any of the
Company Group under, or give any Governmental Entity or other third party the
right to terminate or accelerate any Commitment, any permits, licenses,
approvals, consents and authorizations issued by any Governmental Entity
(collectively, “Licenses”).


(e)           Financial Statements.  Attached hereto as Schedule 5.1(e) are pro
forma unaudited consolidate financial statements, balance sheets, statements of
operations and other financial information of the Company Group, the Business
and the Assets (collectively, the “Financial Statements”) for the period ended
on June 30, 2007, which was provided by the management of the Company Group and
prepared in accordance with management account, consistently applied throughout
the periods involved, and all such Financial Statements respectively; all of
which present fairly, in all material respects, the financial position of the
Company Group, and the Business at the dates indicated in such Financial
Statements and the results of the operations of the Business and the Company
Group, for the periods stated therein.
 
(f)          Absence of Certain Transactions.  Since June 30, 2007: (i) the
Business has been operated by the Company Group only in the ordinary course,
consistent with past historical practice (taking into account seasonal changes
consistent with historical seasonal changes); and (ii) there has been no
Material Adverse Effect. Without limiting the foregoing, but excluding the
transactions contemplated by this Agreement, since such date none of the Company
Group has:
 
(i)           changed its authorized capital; or sold or issued any of its
capital stock or share capital; or purchased, redeemed or otherwise reacquired
any of its capital; or granted any stock options or rights to purchase shares of
its capital or other securities, issued any securities convertible into capital
or equity interests, or granted any registration rights with respect to any
securities;
 
(ii)           amended its Charter Documents;
 
(iii)           paid any bonuses, or increase in salaries or other compensation
to any of its directors, officers, or employees except for bonus awards and
increases in salaries in the Ordinary Course of Business, as required by
applicable Laws or pursuant to any Commitment listed on Schedule 5.1(f);
 
-5-

--------------------------------------------------------------------------------


(iv)           mortgaged, pledged, hypothecated or permitted any of its Assets
to be subjected to any Lien;
 
(v)           sold or otherwise disposed of any Asset material to the operation
of the Business;
 
(vi)           cancelled or waived any claims or rights against third Persons or
forgiven any debt, except in the Ordinary Course of Business;
 
(vii)           changed its accounting methods or principles;
 
(viii)           entered into, amended, terminated or received notice of
termination of any Commitment requiring annual payments in excess of Rmb
100,000;
 
(ix)           suffered any damage to or destruction or loss of any Asset of the
Company Group material to the operation of the Business or valued at more than
Rmb 100,000;
 
(x)           adopted or increased any payments to or benefits under any
employment plans, except in the Ordinary Course of Business;
 
(xi)           effected or been a party to or any merger, consolidation,
business combination, share exchange, reorganization or similar transaction;
 
(xii)           declared, accrued, set aside or paid any dividends or made any
other distribution in respect of any shares of capital stock or other
securities;
 
(xiii)           leased or licensed any Asset from any third Person except in
the Ordinary Course of Business;
 
(xiv)           made any capital expenditure in excess of Rmb
100,000  individually or in the aggregate;
 
(xv)           written off as uncollectible, or established any extraordinary
reserve with respect to, any account receivable or other indebtedness in excess
of Rmb 100,000  in the aggregate;


(xvi)           made any loan or advance; or
 
(xvii)           agreed, orally or in writing, to do any of the foregoing.
 
As used herein, the “Ordinary Course of Business” means the ordinary course of
the Business, as operated by the Company Group prior to the Closing Date, in
each case consistent with past practices.
 
-6-

--------------------------------------------------------------------------------


 
 
(g)
Material Contracts and Obligations.

 
(i)           The Seller and each of the Company Group have made available to
the Purchaser true and correct copies of all Approved Commitments which are in
written form and any amendments thereto.  No Unapproved Commitment (as defined
below) is material to the operation of the Business, and each Commitment which
is material to the operation of the Business is an Approved Commitment.  Each
Approved Commitment is listed on Part I of Schedule 5.1(g), will be in full
force and effect immediately following the Transfer of the Purchased Shares of
the Company and the employees of SZ at the Closing, and represents the valid and
binding obligation of the Company and the applicable the Purchaser or its
designee(s).
 
(ii)           With respect to each Approved Commitment to which any of the
Company Group is a party, each of the Company Group and, to the knowledge of the
Seller, the other party or parties thereto, has performed in all material
respects all obligations required to be performed by it thereunder through the
Closing Date, and none of the Company Group is (with or without the lapse of
time or the giving of notice, or both) in default under any such Approved
Commitment (other than a default under any Approved Commitment which is not
material to the Business and which default will not result in a Material Adverse
Effect) and, as of the date hereof, none of the Company Group has received any
notice of any default (whether monetary or nonmonetary) or termination of any
such Approved Commitment from any other party thereto.
 
(iii)           Without limiting the generality of the foregoing, Part I of
Schedule 5.1(g) accurately lists each Approved Commitment, whether written or
oral and including all amendments thereto, to which any Company Group is a party
of the types described below and Part II of Schedule 5.1(g) accurately lists
each Commitment which is not an Approved Commitment (an “Unapproved
Commitment”), whether written or oral and including all amendments thereto, in
each case to which any Company Group is a party of the following types:


(a) any employment, severance or consulting Commitment with any employee or
former employee; (b) any Commitment relating to acquisition or construction of
fixed assets requiring aggregate future payments or expenditures in excess of
Rmb 100,000 in total; (c) any Commitment under which any Company Group is a
lessee or lessor of real or personal property (excluding any such Commitment
under which any of the Company Group is a lessee of personal property and which
requires less than Rmb 100,000 in annual payments and Rmb 100,000 in total
payments by any Company Group); (d) any Commitment pursuant to which any of the
Company Group has acquired licensee or other user rights in any software or
other Intellectual Property; or (e) any other Commitment which (i) involves
aggregate future payments by any Company Group in excess of Rmb 100,000,
(ii) would reasonably be expected to result in a Material Adverse Effect,
(iii) has been entered into with an Affiliate of any Company Group or (iv) is
otherwise material to any Company Group or the conduct of the Business.


Notwithstanding anything herein to the contrary, none of the Company Group has
any Commitments: (a) relating to cleanup, abatement or other actions in
connection with any environmental condition; (b) granting to any person a
first-refusal, first-offer or other right to purchase or acquire any Assets and
Business; (c) with respect to Intellectual Property which requires future
payments to or from any of the  Company Group, except as routine maintenance;
(d) under which commissions are payable and which is not terminable without
penalty on 30 days’ or less prior notice; (e) under which any of the  Company
Group is or has agreed to become a joint venturer or partner; (f) granting a
power of attorney binding upon any of the Company Group; (g) with respect to
letters of credit, surety or other bonds or pursuant to which any assets or
properties of any of the Company Group are, or are to be, subjected to a Lien;
(h) limiting or restricting the ability of any of the Company Group to enter
into or engage in any market or line of business; or (i) relating to any
borrowing, or any full or partial guarantee or similar Liability in respect of
any Liability of any person or entity other than any of the Company Group.


-7-

--------------------------------------------------------------------------------


(iv)           No member of the Company Group has given to or received from any
Person any notice or other communication (whether oral or written) regarding any
actual, alleged, possible, or potential material violation or material breach
of, or material default under, any Material Contract.
 
(h)           Title to Assets. Schedule 5.1(h) sets forth substantially all of
the fixed assets owned, leased or held by the Company Group.  Except as set
forth on Schedule 5.1(h), each of the Company Group, as appropriate, has good
and marketable title to all fixed assets described in such Schedule as being
owned by each of the Company Group and all other Assets, free and clear of all
Liens.  Each material fixed assets, and all Assets in the aggregate, are in
reasonable operating condition, normal wear and tear excepted.


(i)           Intellectual Property.  Set forth on Schedule 5.1(i) is a list of
all Intellectual Property which is material to the Business.  Each of the
Company Group, as appropriate, has all rights to use all such Intellectual
Property in all areas in which such entity conducts business, including without
limitation such names, in the manner used by each of the Company Group in the
operation of the Business, and such usage does not infringe on the rights of any
other party. Each of the Company Group has undertaken all commercially
reasonable efforts to protect from unauthorized usage or disclosure all
Intellectual Property.


(j)           Litigation.                      There are no Legal Proceedings
pending or, to the knowledge of each of Warrantors, threatened against the
Company Group, or the Seller, any legal proceeding that seeks to enjoin or
obtain damages in respect of the consummation of the transactions contemplated
by this Agreement or any other Closing Document.


(k)           Compliance With Laws.  None of the Company Group is in default
with respect to any Order and the Business is operated and has been operated by
the Company Group in all material respects in compliance with all applicable
Laws, including without limitation any and all Laws relating to foreign and/or
domestic ownership of the Assets or the Business and all Licenses relating
thereto.
 
(l)           Conflict of Interests.  Except as set forth on Schedule 5.1(l) and
except for their ownership in the Company Group, none of the Seller and the
Individual Shareholders, and to the knowledge of each of Warrantors, none of the
officers or key employees of any of the Company Group, currently directly or
indirectly, owns, manages, operates, finances, or controls, or participates in
the ownership, management, operation, financing or control of, or is associated
as a director, partner, lender, investor or representative in connection with,
any profit or not-for-profit business or enterprise which competes with the
Purchaser and the Company Group.
 
(m)           Employee Benefits. Schedule 5.1(m) accurately lists all of the
employees employed by the Company Group in connection with the Business and all
Benefit Arrangements (as defined below).  All Benefit Arrangements have been
operated and administered in all material respects in accordance with its
provisions and in compliance with the requirements prescribed by any and all
Laws.  No Person is or may become entitled to post-employment or severance
benefits or payments of any kind, or any other non-pension benefits, other than
those which are mandated by the applicable Laws, by reason of their employment
by any of the Company Group in connection with the Business or termination of
such employment, or the consummation of the transactions contemplated
hereby.   Each of the Company Group has duly performed all of their applicable
legal obligation to make social security and housing fund contributions for
their employees in full and on time.


-8-

--------------------------------------------------------------------------------


As used herein, the term “Benefit Arrangements” means all material employment
policies, practices or other arrangements to provide employee or executive
compensation or benefits with respect to employees and/or their spouses or
beneficiaries which are or have been provided or offered to any Person by any of
the Company Group, including without limitation any such policies or practices
relating to life and health insurance, hospitalization, savings, bonus, deferred
compensation, incentive compensation, holiday, vacation, severance pay, sick
pay, sick leave, disability, tuition refunds, service awards, company cars,
scholarships, relocation, patent awards, fringe benefits, contracts, collective
bargaining agreements, individual employment, consultancy or severance
contracts.


(n)           Labor Relations.  None of the Company Group is a party to or
subject to any collective bargaining or similar agreements.  To the knowledge of
each of Warrantors, there are and have been, no strikes or work slowdowns
pending or threatened against or affecting the Business.  None of the Company
Group is currently a party to, and, to the knowledge of each of Warrantors, none
of the Company Group is now threatened with, any Legal Proceeding by any of its
employee or former employee arising out of employment by any of the Company
Group in connection with the Business, including without limitation any such
Legal Proceeding or other proceeding for unlawful employment practices or
discrimination in employment.


(o)           Taxes.


(i)           All Tax Returns (as hereinafter defined) required to be filed on
or before the Closing Date by any member of the Company Group in connection with
the Business have been filed on a timely basis under the Laws of each applicable
jurisdiction.  All such Tax Returns were complete and accurate as filed in all
respects.  All Taxes shown as owing on each such Tax Return and all other Taxes
owed by each member of the Company Group have been paid when due.  None of the
Company Group has executed or filed with any taxing authority or other
Governmental Entity any agreement extending the period for filing any Tax Return
relating to or otherwise affecting the Business or the Assets.  No claim for
assessment or collection of Taxes relating to or otherwise affecting any of the
Company Group, the Business or the Assets is currently pending or, to the
knowledge of each of Warrantors, has been asserted against any of the Company
Group.  None of the Company Group is a party to any pending Legal Proceeding by
any Governmental Entity for the assessment or collection of Taxes relating to or
otherwise affecting any of the Company Group, the Business or the Assets, nor do
the Warrantors have any knowledge of any basis for any such Legal Proceeding.


(ii)           No waivers of statutes of limitation in respect of any Tax
Returns relating to or otherwise affecting the Company Group, the Business or
the Assets have been given or requested by the Company Group, nor has any of the
Company Group agreed to any extension of time with respect to a Tax assessment
or deficiency relating to or otherwise affecting the Company Group, the Business
or the Assets.  No claim has been made at any time by a Governmental Entity in a
jurisdiction where the Company Group do not currently file Tax Returns that it
is or may be subject to taxation by that jurisdiction relating to or otherwise
affecting the Company Group, the Business or the Assets, nor do the Warrantors
have knowledge that any such assertion of jurisdiction is threatened.  No Liens
have been imposed upon or asserted against any of the Assets as a result of or
in connection with any failure, or alleged failure, to pay any Tax.  No ruling
with respect to Taxes has been requested by or on behalf of any of the Company
Group with respect to any of the Company Group, the Business or any
Assets.  There is no claim or dispute concerning any Tax liability of any of the
Company Group either (A) claimed or raised by any Governmental Entity in writing
or (B) as to which the Warrantors have any knowledge.


(iii)           None of the Company Group has entered into any agreement,
whether or not written, providing for the payment of Taxes or entitlement to
refunds and related matters with any other party.  The Company Group have
withheld and paid all Taxes required to be withheld or paid in connection with
any amounts paid or owing to any employee, creditor, independent contractor,
stockholder or other third party.  None of the Assets has in the past been held,
and none of the Assets was immediately prior to Closing held, in an arrangement
for which Tax Returns as a partnership have been or may be filed.


-9-

--------------------------------------------------------------------------------


(p)           Assets Necessary to Conduct Business.  The Assets comprise all of
the assets necessary for the Company Group to operate the Business.  As of the
date hereof and as of the Closing, no Person except for the Company Group (a)
owns or holds or will own or hold any assets or properties used in the Business
and (b) conducts the Business (or any business competitive with the
Business).  The Business is the only business of the Company Group and the
Assets are the only assets, rights or properties of the Company Group.



(r)           Related-Party Transactions.    No employee, officer, or director
of each   Company Group (a “Related Party”) or member of such Related Party’s
immediate family, or any corporation, partnership or other entity in which such
Related Party is an officer, director or partner, or in which such Related Party
has significant ownership interests or otherwise controls, is indebted to each
Company Group, nor is each Company Group indebted (or committed to make loans or
extend or guarantee credit) to any of them.  None of such persons has any direct
or indirect ownership interest in any firm or corporation with which each
Company Group is affiliated or with which each Company Group has a business
relationship, or any firm or corporation that competes with each Company Group,
except that employees, officers, or directors of each Company Group and members
of such Related Party’s immediate families may own securities in publicly traded
companies that may compete with each Company Group.  No Related Party or member
of their immediate family is directly or indirectly interested in any material
contract with each Company Group.
 
(s)           Permits.    Each Company Group has all franchises, permits,
licenses, and any similar authority necessary for the conduct of its business as
now being conducted by it, the lack of which could materially and adversely
affect the business, properties, prospects or financial condition of each
Company Group, and each Company Group believes it can obtain, without undue
burden or expense, any similar authority for the conduct of its business as
planned to be conducted.  Each Company Group is not in default in any material
respect under any of such franchises, permits, licenses, or other similar
authority.
 
(t)           Brokers’ Fees.  None of Warrantors has made any agreement or taken
any other action which will cause the Purchaser or any of the Company Group to
become obligated for any broker’s or other fee or commission as a result of any
of the transactions contemplated by this Agreement.


(u)           Disclosure.  Each member of the Company Group and each Individual
Shareholders has fully provided the Purchaser with all the information that the
Purchaser has requested for deciding whether to purchase the Shares. No
information provided by or on behalf of any of Warrantors in any Closing
Document furnished or to be furnished at or after the Closing contains or will
contain any untrue statement of a material fact, or omits or will omit to state
any material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements herein or therein not misleading.


ARTICLE VI
Representations and Warranties of the Purchaser.


Section 6.1    Representations and Warranties.  The Purchaser represents and
warrants to the Seller that:


(a)           Existence and Qualification of The Purchaser; Due Execution,
Etc.  The Purchaser is a company duly organized, validly existing and in good
standing under the Laws of Cayman Islands and has all requisite corporate power
and authority to execute, deliver and perform this Agreement and the Closing
Documents to be executed by it and to consummate the transactions contemplated
hereby and thereby.  The execution and delivery of this Agreement and the
Closing Documents to be executed by the Purchaser and the consummation by the
Purchaser of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action.  This Agreement and the Closing
Documents to be executed by the Purchaser constitute valid and binding
obligations of the Purchaser enforceable against it in accordance with their
respective terms.


-10-

--------------------------------------------------------------------------------


(b)           No Violation.  Neither the execution and delivery by the Purchaser
of this Agreement or the Closing Documents to be executed by the Purchaser, nor
the consummation of the transactions contemplated hereby or thereby: (1)
violates or will violate any Order applicable to the Purchaser or (2) results or
will result in a breach of or default under the Charter Documents of the
Purchaser.


ARTICLE VII
Post Closing Covenants
 
 Section 7.1   Transfer of Employees and Dissolution of SZ.  The Individual
Shareholders shall procure each employee of SZ to terminate his/her employment
with SZ and becomes an employee of the wholly-owned PRC subsidiary of the
Company to be established after Closing (the “WFOE”) or a PRC designee(s) of the
Purchaser five (5) working days after establishment of the WFOE, or, with
respect to the PRC designee(s), within five (5) working days after the
Closing.  Any compensation and other payments payable to such transferred
employees in connection with such transfer shall be borne by the Individual
Shareholders. The Individual Shareholders shall procure each of the key
transferred employees identified by the Purchaser to enter into a 2-year
Non-Competition Agreement and a Non-solicitation and Confidentiality Agreement
in form and substance reasonably satisfactory to the Purchaser.   In addition,
the Individual Shareholders shall procure SZ to cease operation and shall be
subsequently dissolved within 6 months after completion of such transfer.
 
Section 7.2   Non-Competition and Non-Solicitation.


(i)           For a period of four (4) years after the Closing (the “Restricted
Period”), the Seller and the Individual Shareholders, jointly and severally,
covenant with the Purchaser that  neither of the them shall engage, directly or
indirectly, in any business anywhere in the PRC or Hong Kong that manufactures,
produces or supplies products or services of the kind manufactured, produced or
supplied by the Business as of the Closing Date other than through the Company
and any Affiliates of the Purchaser or, without the prior written consent of the
Purchaser, directly or indirectly, own an interest in, manage, operate, join,
control, lend money or render financial or other assistance to or participate in
or be connected with, as an officer, employee, partner, shareholder, consultant
or otherwise, any person that competes with the  Company or the Business in
manufacturing, producing or supplying products or services of the kind
manufactured, produced or supplied by the  Business as of the Closing Date other
than through the Company and any Affiliates of the Purchaser.  Notwithstanding
the foregoing, in the event that the Company together with all Affiliates of the
Purchaser decide not to conduct any Business as of the Closing Date in the
future (other than disposing of the Business through a trade sale or otherwise
for a consideration), the Seller and the Individual Shareholders shall be
released from the non-competition obligations related to the Business as of the
Closing Date contained herein on the date the Company and all Affiliates of the
Purchaser cease to conduct any Business as of the Closing Date; provided that
the Individual Shareholders shall continue to be bound by the non-competition
obligations as an employee of the Company or other Affiliates of the Purchaser.
 
(ii)           As a separate and independent covenant, the  Seller and the
Individual Shareholders agree with the Purchaser that, for a period of four (4)
years following the Closing, neither of them will,  directly or indirectly,
interfere with or attempt to interfere with any officers, employees,
representatives or agents of the Company, the Company or the Business, or induce
or attempt to induce any of them to leave the employ of the Purchaser or the
Company or hire any officers, employees, representatives, or agents of the
Company, the  Purchaser or the Business or induce or attempt  to induce any of
them to violate the terms of their contracts, or any employment arrangements,
with the Purchaser.
 
-11-

--------------------------------------------------------------------------------


Section 7.3    Cut-Off Date and Transfer of Economic Benefits.The Warrantors
hereby covenant to the Purchaser that all activities related to the Business
shall be conducted through the Company or any other designee of the Purchaser
after August 1, 2007 (the “Cut-Off Date”).  All revenue and profits generated by
either the Company or SZ on or after the Cut-Off Date shall belong to the
Purchaser.  To the extent that any transaction related to the Business have to
be conducted by any entity other than the Company on or after the Cut-Off Date,
the Warrantors shall make their best efforts to transfer all economic benefits
of such transactions to the Company at no additional costs of either the Company
or the Purchaser.  In addition, the Individual Shareholders shall make available
all bank and financial information of the Company and SZ to the Purchaser and
shall appoint a person designated by the Purchaser to be the signatory of the
bank accounts of the Company and SZ immediately after the Cut-Off Date.
 
Section 7.4    Closing and Post Closing Obligation for Certain Taxes.  Each
party shall be responsible for its own sales, use, transfer, stamp, conveyance,
value added or other similar taxes, duties, excises or governmental charges
imposed by any taxing jurisdiction, domestic or foreign, and all recording or
filing fees, notarial fees and other similar costs of Closing applicable to the
Transfer of the Shares and the employees of SZ  In accordance with the
applicable law.
 
Section 7.5  Maintenance of Management Personnel.  The Individual Shareholders
shall procure the senior management personnel of the Business to continue
working for the Company within 24 months after the Closing and the directors of
the Company appointed pursuant to Section 9.6 remain the same for the same
period of time.  The Purchaser shall not terminate the employment agreement with
any senior management personnel of the Company without a contractual and
statutory cause during such 24-month period.


Section 7.6  Endeavor to Growth of Business.  The Purchaser shall use
commercially reasonable efforts to grow the Business, including leveraging the
Company Group’s customer base and logistic support as well as facilitate bank
credit line of the Company to finance the operation of the Business as it
reasonably requires, and to assist the Company in achieving the best economic
results and efficiency in operational and financial administrations.
 
Section 7.7   Compliance with the Purchaser’s Practice.  The Individual
Shareholders shall procure the Company to conduct business on all aspects, such
as L/C policy, customer, supplier, credit line granting in compliance with
normal business standards acceptable to the Purchaser.  The Purchaser shall have
a right to decline any business that is not conformable to such standards.


Section 7.8   Centralized Control.  The Individual Shareholders shall procure
the Company to conduct business in strict compliance with financial procedures
and control policy adopted by the Purchaser, which include but not limited to
the IT system, human resources policy and customer services of the
Purchaser.  The Purchaser shall appoint a Financial Controller for the
Business.  Bank accounts relating to the Business shall be consolidated for the
Purchaser’s centralized control and authorized signatories of such bank accounts
shall be appointed by the Financial Department of the Purchaser.


-12-

--------------------------------------------------------------------------------


ARTICLE VIII


Pre-Closing Covenants


Section 8.1.   Covenants Regarding Closing Conditions.  The parties shall use
their respective reasonable efforts to bring about the satisfaction as soon as
practicable of all the conditions to Closing contained in Article IX.  Without
limiting the generality of the foregoing, the parties shall apply for and
diligently prosecute all applications for, and shall use their respective
reasonable efforts promptly to obtain, (1) such consents, waivers, releases,
authorizations and approvals from such Governmental Entities as shall be
necessary to permit the consummation of the Contemplated Transactions (as
defined in Section 9.3); (2) such consents, waivers, valuations, authorizations
and approvals as may be required under Charter Documents of each of the Company
Group; and (3) such consents, waivers, releases, authorizations and approvals
from such third parties as shall be necessary to permit the consummation of the
Contemplated Transactions.


Section 8.2    Access and Investigation.  Prior to the Closing, upon reasonable
notice from the Purchaser to the Seller given in accordance with this Agreement,
the Seller will afford to the officers, attorneys, accountants or other
authorized representatives of the Purchaser reasonable access during normal
business hours to the facilities, assets, books and records, and management
personnel of the Company Group, so as to afford the Purchaser a reasonable
opportunity to make, at its sole cost and expense, such additional review,
examination and investigation of the Company Group, the Assets, the Business and
the Shares as the Purchaser may reasonably desire to make.  The Seller shall
instruct its accountants and advisers to reasonably cooperate with the Purchaser
and to provide Purchaser with reasonable access to such accountants (including
their work papers to the extent available to the Seller) and advisers, all at
Purchaser’s cost and expense.  


Section 8.3    Operation of the Businesses.  Between the date of this Agreement
and the Closing Date, except as otherwise expressly provided in or contemplated
by this Agreement, or waived or consented to by Purchaser in writing, the Seller
shall cause the Company Group to:


(a)           conduct the Business only in the Ordinary Course of Business;


(b)           keep available the services of the current officers, employees and
agents of each of the Company Group, and maintain the relations and good will
with suppliers, customers, landlords, creditors and others having material
business relationships with any of the Company Group;


(c)           confer with the Purchaser concerning operational and financial
matters regarding the Business which are of a material nature, it being
understood that, notwithstanding anything to the contrary herein, until the
Closing the Seller shall have sole authority to operate the Businesses;


(d)           maintain all leased and owned real property comprising any of the
Assets in accordance with the Ordinary Course of Business;


(e)           not approve any new capital expenditure or other financial
commitment in excess of Rmb 100,000;


(f)           not dispose of or incur, create or assume any Lien, other than
Permitted Liens, on any individual capital asset of any of the Company Group or
the Businesses if the greater of the book value or the fair market value of such
capital asset exceeds Rmb 100,000;


-13-

--------------------------------------------------------------------------------


(g)           not incur any indebtedness for money borrowed (excluding trade
payables incurred in the Ordinary Course of Business or intercompany borrowings)
that constitutes a Liability of any of the Company Group in excess of Rmb
100,000;


(h)           not (1) amend their Charter Documents, (2) issue, sell, redeem or
otherwise acquire any capital stock, bonds, debentures, notes or other
securities or grant any options (including any employee stock options), warrants
or other rights entitling any person to require the issuance or delivery of any
capital stock, bonds, debentures, notes or other securities, or (3) declare, or
set aside for payment, any dividend to be paid subsequent to the Closing Date;


(i)           not enter into any material transaction with any Affiliate except
on commercially reasonable terms and in the Ordinary Course of Business;


(j)           not grant material salary or wage increases, or change or amend
any benefit plan covering transferred employees in any way that materially
changes the amount such employees are entitled to receive under such plan other
than pursuant to existing salary and wage plans except in the Ordinary Course of
Business; and


(k)                not take any action or otherwise omit to take any action
which would reasonably be expected to cause a breach of the Warrantors’
representations, warranties, covenants and agreements herein set forth.


Section 8.4   Completion of Pre-Closing Restructuring.  Each of Xiaoqing Wang,
Yufeng Zhang and Hong Li undertakes, jointly and severally, to the Purchaser
that he or she will use best efforts to complete the Pre-Closing Restructuring
set forth in Schedule II, which consists of: transfer of all the Shares of the
Company from Hong Li to the Seller.


Section 8.5   Notification.  Between the date of this Agreement and the Closing,
the Warrantors will promptly notify the Purchaser in writing if the Warrantors
become aware of any fact or condition that causes or constitutes a breach of any
of the Warrantors’ representations and warranties as of the date of this
Agreement, or if the Warrantors become aware of the occurrence after the date of
this Agreement of any fact or condition that would (except as expressly required
by this Agreement) cause or constitute a breach of any such representation or
warranty had such representation or warranty been made as of the time of
occurrence or discovery of such fact or condition.


Section 8.6   Publicity.  No press release or public announcement related to
this Agreement, or the transactions contemplated hereby or thereby, shall be
issued or made without the joint approval of both parties, unless required by
Law (in the reasonable opinion of outside counsel) or other Governmental Entity,
rule or regulation, in which case the parties shall use reasonable efforts to
give the other the opportunity to review such press release or announcement
prior to publication and, where practicable, agree to the form and wording of
such release or announcement.


ARTICLE IX
Closing Conditions


The Purchaser’s obligation to purchase the Shares and to take the other actions
required to be taken by the Purchaser at the Closing, is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Purchaser, in whole or in part):


Section 9.1   Accuracy of Representations.  Each of the Warrantors’
representations and warranties set forth in this Agreement must have been true
and correct as of the date of this Agreement, and must be true and accurate as
of the Closing Date as if made on the Closing Date (except for representations
and warranties made as of a certain date, which shall be true and correct as of
such date).


-14-

--------------------------------------------------------------------------------


Section 9.2   Warrantors’ Performance.  Each of the covenants and obligations
that the Warrantors are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing must have been duly performed and complied
with, and the Warrantors must have executed and delivered each of the documents
required to be delivered by it hereunder, including under Section 3.2 and
Schedule 3.2.


Section 9.3   No Injunction.  Since the date of this Agreement, there must not
be in effect any injunction or other Order issued by a court of competent
jurisdiction restraining or prohibiting the consummation of the transactions
contemplated by this Agreement, or in any other Closing Document, including the
Transfer of the Shares and the transfer of the employees of SZ (collectively,
the “Contemplated Transactions”).


Section 9.4   Non-Competition, Confidentiality and Employment
Agreements  Xiaoqing Wang and Yufeng Zhang and each of the key management
personnel of the Company as designated by the Purchaser have entered into a
Non-Competition Agreement, Non-solicitation and Confidentiality Agreement and a
2-year Employment Agreement with the Company in which he or she agrees to commit
substantially all of his or her working time to the Company and the Business in
form and substance reasonably satisfactory to the Purchaser.


Section 9.5   Transfer of Employees of the Company.   Each of the employees of
SZ shall have terminated his or her employment with SZ and have signed a
standard employment agreement with a designee of the Purchaser.


Section 9.6   Appointment to and Resignation from the Board.  All corporate and
other actions shall have been taken to (a) appoint at least three (3) persons
nominated by the Purchaser as directors of the Company, and (b) ensure the
resignation or removal of Hong Li as a director of the Company, in each case
with effect from and as of the Closing.


Section 9.7   No Prohibition.  The proposed Transfer of the Shares and the
employees of SZ contemplated hereunder will not contravene, or materially
conflict with, or result in a violation of any applicable Law or Order.


Section 9.8   No Material Adverse Event.  There shall have been no Material
Adverse Events with respect to any member of the Company Group since the date
hereof relating to the Business.
 
Section 9.9   Due Diligence.  The Purchaser shall have completed its business,
legal, financial and other due diligence review on the Company Group and their
respective conditions and affairs and the results of such review are to the
Purchaser’s satisfaction.


ARTICLE X
Termination Rights


Section 10.1   Termination Events.  This Agreement may, by notice given prior to
or at the Closing, be terminated:


(a)           by mutual written consent of the Purchaser, the Seller;


(b)           by the Purchaser, if any of the conditions in Article IX has not
been satisfied as of the Closing or if satisfaction of any such condition is or
becomes impossible (other than through the failure of the Purchaser to comply
with its obligations under this Agreement) and the Purchaser has not waived such
condition at or before the Closing;
 
-15-

--------------------------------------------------------------------------------


(c)           by either the Purchaser, on the one hand, or the Seller, on the
other hand, if the other party (or parties) has materially breached their
obligations hereunder such that the conditions set forth in Article IX (as
appropriate) cannot be satisfied within 10 days following receipt of notice of a
breach from the non-breaching party;

 
(d)           by either the Purchaser, on the one hand, or the Seller, on the
other hand, if the Closing has not occurred (other than through the failure of
any party seeking to terminate this Agreement to comply fully with its
obligations under this Agreement) on or before August 31, 2007 or such later
date as the parties may mutually agree upon in writing; or


(e)           by either the Purchaser, on the one hand, or the Seller, on the
other hand, if any court of competent jurisdiction or any Governmental, Entity
shall have issued an Order or taken any other action permanently enjoining,
restraining or otherwise prohibiting the Transfer of the Shares or the employees
of  SZ.


Section 10.2   Procedures for Termination.  In the event of termination by the
Seller, on the one hand or the Purchaser, on the other hand, pursuant to
Section 10.1, written notice thereof shall forthwith be given to the other
parties in accordance with Section 11.8, and the Contemplated Transactions shall
be terminated without further action by any party.


ARTICLE XI
Miscellaneous.


Section 11.1   Entire Agreement; Amendment.  This Agreement, its supplementary
agreement and the documents referred to herein constitute the entire agreement
among the parties with respect to the subject matter of this Agreement.  Any
prior or contemporaneous agreement, discussion, understanding or correspondence
among the parties (including any prior representations or warranties given by
the parties) regarding the subject matter of this Agreement is superseded by
this Agreement.


Section 11.2   Amendments.  Any term of this Agreement may be amended only with
the written consent of the parties hereto.


Section 11.3   Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto, and their respective
successors and permitted assigns.  This Agreement is freely assignable by the
Purchaser to any of its affiliates after the Closing Date but may not be
assigned by the Seller without the prior written consent of the Purchaser;
provided, however, that any such assignment by the Purchaser shall not relieve
it of its obligations hereunder.


Section 11.4   Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original for all purposes
and all of which together shall constitute one and the same instrument.


Section 11.5   Headings and Section References.  The headings of the sections
and paragraphs of this Agreement are included for convenience only and are not
intended to be a part of, or to affect the meaning or interpretation of, this
Agreement.  All section references herein, unless otherwise clearly indicated,
are to sections within this Agreement.


Section 11.6   Waiver.  No failure or delay by either the Purchaser, on the one
hand or the Seller, on the other hand, in exercising any right, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies otherwise
provided by law.


-16-

--------------------------------------------------------------------------------


Section 11.7   Expenses.  Except as otherwise specifically provided for in this
Agreement the Seller and the Purchaser shall each pay all costs and expenses
incurred by it or on its behalf in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, fees and
expenses of its own financial consultants, accountants and counsel.


Section 11.8   Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or on the
10th day after the date mailed, by registered or certified mail, postage prepaid
and addressed to the party to be notified at the address indicated for such
party on the signature page hereof, or at such other address as such party may
designate by ten (10) days' advance written notice to the other parties, or on
the first business day following the date of transmission by facsimile.


Section 11.9    Governing Law and Arbitration.  This Agreement and the legal
relations among the parties hereto shall be construed in accordance with, and
all disputes, controversies or claims arising out of or in connection with this
Agreement or the breach, termination or invalidity thereof (collectively,
“Disputes”) hereunder shall be governed by, the laws of Hong Kong without regard
to conflicts of laws principles thereof.  In the event of a Dispute, the parties
shall use their good faith efforts to resolve the same.  If no resolution can be
reached through such efforts within 30 days from the date on which one party
first notifies the other party in writing of the existence of a Dispute, then
any party may submit the Dispute to the Hong Kong International Arbitration
Center for arbitration by three arbitrators appointed in accordance with the
Arbitration Rules (as defined below, the “Arbitrators”) in accordance with the
UNCITRAL Arbitration Rules in force on the date hereof (the “Arbitration
Rules”). In the event of any discrepancy between such Arbitration Rules and the
provisions of this Section 11.9, the provisions of this Section 11.9 shall
prevail.  The arbitration shall be conducted by the Arbitrators in English and
shall be held in Hong Kong.  Each party hereby submits to the jurisdiction of
the Arbitrators, and expressly and irrevocably waives any claim or defense based
on any alleged lack of personal jurisdiction, improper venue, forum non
convenience, or any similar basis with respect to such arbitration.  The
arbitration award shall be final and binding upon the parties, and the parties
agree to be bound thereby and to act accordingly.  The costs of arbitration and
the costs of enforcing the arbitration award (including in each case witness
expenses and reasonable attorneys’ fees and disbursements) shall be borne by the
losing party, unless otherwise determined by the arbitration award.  In any
arbitration proceeding, any legal proceeding to enforce any arbitration award
and in any legal action between the parties pursuant to or relating to this
Agreement, each party expressly waives any defense based on the fact or
allegation that it is an agency or instrumentality of a sovereign state.  When
any Dispute occurs and when any Dispute is under arbitration or any other
proceedings, the parties shall continue to exercise their respective rights, and
fulfill their obligations under this Agreement.


Section 11.10   Severability.  If any provisions hereof shall be held by any
court of competent jurisdiction to be illegal, void, or unenforceable, such
provisions shall be of no force and effect, but the illegality or
unenforceability shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement.


Section 11.11   “Knowledge”.  Whenever “to its knowledge,” “known” or a similar
phrase is used to qualify a representation of the Warrantors, the “knowledge” so
referred to shall be deemed to be (a) the actual knowledge of each of the
Warrantors, and (b) the knowledge that any such person would reasonably be
expected to acquire in the prudent discharge of his or her duties with respect
to the Company Group.


Section 11.12   Rights of Third Parties.  Nothing expressed or implied in this
Agreement is intended or will be construed to confer upon or give any person or
entity other than the parties hereto and their respective successors and
permitted assigns any rights or remedies under or by reason of this Agreement or
any transaction contemplated hereby.


-17-

--------------------------------------------------------------------------------


Section 11.13    Indemnification: Survival of Representations and Warranties.


(a)           Indemnification by Seller and Individual Shareholders. The Seller
and the Individual Shareholders hereby jointly and severally agree to defend,
hold harmless and indemnify the Purchaser and its Affiliates and their
respective employees, officers, directors, stockholders, partners and
representatives from and against any losses, assessments, Liabilities, claims,
damages, costs and expenses (including without limitation reasonable attorneys’
fees and disbursements) which arise out of or relate to:


(i)           any misrepresentation in, breach of or failure to comply with, any
of the representations, warranties, covenants or agreements of any Warrantor
contained in this Agreement, including without limitation in the Disclosure
Schedule, in the post closing covenants or in any other Closing Document or in
any certificate or other instrument or document furnished or to be furnished by
any Seller or other Warrantors pursuant to this Agreement or any of the Closing
Documents or in connection with the transactions contemplated hereby or thereby
(including but not limited to any undertaking letter issued by the Seller and/or
Individual Shareholders in connection with the transactions contemplated hereby
and any non-compliance with the applicable Hong Kong ordinance in connection
with the sole director arrangement of the Company);


(ii)           any Liabilities of any member of the Company Group other than the
Approved Liabilities;  or


(iii)           without limiting the generality of the preceding clauses (i) and
(ii), (1) the operation of the Business prior to the Closing but excluding, for
purposes of this sub-clause (a), the Approved Liabilities; and (2) any Taxes
attributable to or owing by the Business and the Company Group for all periods
prior to Closing, and all other Taxes of the Seller or their Affiliates; in each
case under the foregoing sub-clauses (1) and (2), inclusive, regardless of
whether such losses, assessments, Liabilities, claims, damages, costs and
expenses, or the facts or circumstances relating thereto, were disclosed
hereunder or in the Disclosure Schedule or otherwise;


and all such losses, assessments, Liabilities, claims, damages, costs and
expenses so arising out of or relating to any of the foregoing clauses (i)
through (iii), inclusive, of this Section 11.13(a), or the matters described
therein, are referred to hereinafter as the “Purchaser’s Losses.”


(b)           Indemnification by the Purchaser.  The Purchaser hereby agrees to
defend, hold harmless and indemnify the Seller and their Affiliates and their
respective employees, officers, directors, stockholders, partners and
representatives from and against any losses, assessments, Liabilities, claims,
damages, costs and expenses (including without limitation reasonable attorneys’
fees and disbursements) which arise out of or relate to any misrepresentation
in, breach of or failure to comply with, any of the representations, warranties,
covenants or agreements of the Purchaser or its Affiliates contained in this
Agreement or in any other Closing Document or in any certificate or other
instrument or document furnished or to be furnished by the Purchaser or its
Affiliate pursuant to this Agreement or any of the Closing Documents or in
connection with the transactions contemplated hereby or thereby (collectively,
the “Seller’ Losses”).


(c)           Survival of Representations and Warranties. The Warrantors’ and
the Purchaser’s representations and warranties under this Agreement, and the
indemnification obligations arising solely from such representations and
warranties under Section 11.13(a)(i) and 11.13(b), respectively, shall survive
the Closing and shall expire and terminate on the date(s) ninety (90) calendar
days following the expiration of the maximum applicable statutes of limitations
applicable to any claim giving rise to the Purchaser’s Losses or Seller’ Losses,
respectively, to which such representations and warranties
relate.  Notwithstanding the foregoing, the termination of the representations
and warranties as aforesaid shall not affect the rights of a party in respect of
any claim made by such party prior to such termination.


-18-

--------------------------------------------------------------------------------


(d)           Procedures.


(i)           In the event that any Legal Proceeding shall be threatened or
instituted in respect to which indemnification may be sought by one party hereto
from another party under the provisions of this Section 11.13, the party seeking
indemnification (“Indemnitee”) shall, reasonably promptly after acquiring actual
knowledge of such threatened or instituted Legal Proceeding, cause written
notice in reasonable detail of such threatened or instituted Legal Proceeding
and which is covered by this indemnification, to be forwarded to the other party
from which indemnification is being sought (“Indemnitor”), provided, however,
that the failure to provide such notice as of any particular date as aforesaid
will not affect any rights to indemnification hereunder, except to the extent,
and only to such extent, that such failure to provide such notice actually and
materially prejudices the Indemnitor’s ability to adequately defend such Legal
Proceeding.


(ii)           In the event of the initiation of any Legal Proceeding against an
Indemnitee by a third party, the Indemnitor shall have the absolute right after
the receipt of the notice described in Section 11.13(d)(i), at its option and at
its own expense, to be represented by counsel of its choice, and (subject to
Section 11.13(d)(iii)) to defend against, negotiate, settle or otherwise deal
with any Legal Proceeding or demand that relates to any Purchaser’s Losses or
Seller’ Losses, as the case may be, indemnified against hereunder, and, in such
event, the Indemnitee will reasonably cooperate with the Indemnitor and its
representatives in connection with such defense, negotiation, settlement or
dealings (and the Indemnitee’s costs and expenses arising therefrom or relating
thereto shall constitute Purchaser’s Losses, if the Indemnitee is the Purchaser,
or Seller’ Losses, if the Indemnitee is a Seller or a Founder); provided,
however, that the Indemnitee may directly participate in any such Legal
Proceeding so defended with counsel of its choice at its own expense, except
that, if the Indemnitor fails to take reasonable steps necessary to defend
diligently such third party claim within 15 business days after receiving
written notice from the Indemnitee that the Indemnitee reasonably believes the
Indemnitor has failed to take such steps or if the Indemnitor has not undertaken
fully to indemnify the Indemnitee in respect of all such Purchaser’s or Seller’
Losses, as the case may be, relating to the matter and as required hereunder,
the Indemnitee may assume its own defense, and, in such event (a) the Indemnitor
will be liable for all Purchaser’s or Seller’ Losses, as the case may be,
reasonably paid or incurred in connection therewith, and (b) the Indemnitor
shall, in any case, reasonably cooperate, at its own expense, with the
Indemnitee and its representatives in connection with such defense.


(iii)           Without the prior written consent of the Indemnitee, which shall
not be unreasonably withheld, the Indemnitor will not enter into any settlement
of any third party claim which would lead to Liability or create any financial
or other obligation on the part of the Indemnitee for which the Indemnitee is
not entitled to indemnification hereunder or which would otherwise adversely
affect the Assets or the Business.  If a firm offer is made to settle a third
party claim without leading to Liability or the creation of a financial or other
obligation on the part of the Indemnitee for which the Indemnitee is not
entitled to indemnification hereunder and the Indemnitor desires to accept and
agree to such offer, the Indemnitor will give written notice to the Indemnitee
to that effect.  If the Indemnitee notifies the Indemnitor that it does not
consent to such firm offer within 10 calendar days after its receipt of such
notice from the Indemnitor, the Indemnitee may continue to contest or defend
such third party claim and, in such event, the maximum Liability of the
Indemnitor as to such third party claim will not exceed the amount of such
settlement offer, plus the Purchaser’s Losses or Seller’s Losses, as the case
may be, reasonably paid or incurred by the Indemnitee through the end of such
10-calendar day period.


-19-

--------------------------------------------------------------------------------


(iv)           After any final judgment or award shall have been rendered by a
Governmental Entity of competent jurisdiction and the time in which to appeal
therefrom has expired, or a settlement shall have been consummated, or the
Indemnitee and the Indemnitor shall have arrived at a mutually binding agreement
with respect to each separate matter alleged to be indemnified by the Indemnitor
hereunder, the Indemnitee shall forward to the Indemnitor notice of any sums due
and owing by it with respect to such matter, and the Indemnitor shall pay all of
the sums so owing to the Indemnitee by wire transfer or certified or bank
cashier’s check within 30 days after the date of such notice.  Any and all
Purchaser’s Losses or Seller’ Losses, other than those described in the
preceding sentence (including Purchaser’s Losses or Seller’ Losses incurred in
the absence of any threatened or pending Legal Proceeding, or Purchaser’s Losses
or Seller’ Losses incurred after any such Legal Proceeding has been threatened
or instituted but prior to the rendering of any final judgment or award in
connection therewith), shall be paid by the Indemnitor on a current basis, and,
without limiting the generality of the foregoing, the Indemnitee shall have the
right to invoice the Indemnitor for such Purchaser’s Losses or Seller’ Losses,
as the case may be, as frequently as it deems appropriate, and the amount of any
such Purchaser’s Losses or Seller’ Losses, as the case may be, which are
described or listed in any such invoice shall be paid to the Indemnitee, by wire
transfer or certified or bank cashier’s check, within 30 days after the date of
such invoice.


Section 11.14    Certain Definitions and Interpretive Matters.


(a)           Certain Definitions.  The following terms shall have the following
meanings:


 
(i)
“Affiliate” means, with respect to a Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.



 
(ii)
“Approved Commitment” means each Commitment of any of the Company Group listed
on Part I of Schedule 5.1(g).



 
(iii)
“Assets” means all of the properties, rights, claims, contracts and assets
relating to the Business, tangible or intangible, choate or inchoate, and
wherever located, of (a) the Company; and (b) SZ.



 
(iv)
“Business” has the meaning set forth in the recital.



 
(v)
“Charter Documents” means, with respect to any entity, means the memorandum and
articles of association, corporate charter, certificate or articles of
incorporation or formation, by-laws, partnership or operating agreement, and
similar documents of such entity, as applicable.



 
(vi)
“Commitments” means all contracts, agreements, other rights of a contractual
nature and franchises of the Company Group.



 
(vii)
“Company Group” means each and all of (a) the Company and (b) SZ.



 
(viii)
“Governmental Entity” means any domestic or foreign court, government,
governmental agency, authority, entity or instrumentality.



 
(ix)
“Intellectual Property” means copyrights or trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights owned or used
by the Company Group.



 
(x)
“Laws” shall mean any federal, state, county or local statute, law, ordinance,
rule, regulation, order, judgment or ruling.



-20-

--------------------------------------------------------------------------------


 
(xi)
“Material Adverse Effect” means any fact, circumstance, event, change or effect
that is materially adverse to (a) any of the Company Group, the Assets or the
financial condition of the Business or (b) the ability to operate the Business
as operated by the Company Group as of the Closing Date.



 
(xii)
“Person” means any person, company, corporation, joint venture, partnership,
legal association, or other entity, including any Governmental Entity.



 
(xiii)
“PRC” means the Peoples’ Republic of China;



 
(xiv)
“Schedule” or “Disclosure Schedule” shall mean the Schedules, inclusive,
attached hereto, which Schedules are incorporated herein and made a part hereof,
fully as if the same were herein set forth in their entirety.



 
(xv)
“Warrantors” means the Seller, the Company and SZ and the Individual
Shareholders.



Unless the context otherwise requires, (i) each accounting term not otherwise
defined in this Agreement has the meaning assigned to it in accordance with the
United States Generally Accepted Accounting Principles, consistently applied
(“US GAAP”), (ii) “or” is disjunctive but not necessarily exclusive, and (iii)
all references to “US$” or dollar amounts mean lawful currency of the United
States of America.


(b)           Interpretive Matters.  No provision of this Agreement will be
interpreted in favor of, or against, any of the parties hereto by reason of the
extent to which any such party or its counsel participated in the drafting
thereof or by reason of the extent to which any such provision is inconsistent
with any prior draft hereof or thereof.


[The remainder of this page has been intentionally left blank.]
 
-21-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF the parties have executed and delivered this Agreement as of
the date first set forth above.
 


Purchaser





Comtech Group
 
/s/ Jeffrey Kang
Name: Jeffrey Kang
Title:    CEO
Address: PO Box 309GT, Ugland House, South Church Street, Grand Cayman,
Cayman Islands
 


Seller





First King International Limited
 
 
/s/ Xiaoqing Wang
Name: Xiaoqing Wang
Title:    Director
Address:





--------------------------------------------------------------------------------




Company Group





KEEN AWARDS LIMITED (奇利光电香港有限公司)

 
/s/ Hong Li
Name: Hong Li
Title:    Director
Address:






Shenzhen Hui Cheng Yun Tong Company Limited (深圳汇诚运通科技有限公司)

 
 
/s/ Hong Li
Name: Hong Li
Title:    Director
Address:






Individual Shareholders


 
/s/ Hong Li
Hong Li
Address:



 
/s/ Xiaoqing Wang
Xiaoqing Wang
Address:



 
/s/ Yufeng Zhang
Yufeng Zhang
Address:



 
/s/ Bo Zhang
Bo Zhang
Address:



--------------------------------------------------------------------------------




Schedule I


Part I –The Individual Shareholders


Individual Shareholders’ Name
Hong Li（李红）
Xiaoqing Wang（王晓青）
Yufeng Zhang（张宇锋）
Bo Zhang（张波）







Part II – Shareholding Ratio of the Company Group


Shareholding Ratio of the Company


Shareholders’ Name
Number of Shares Held
Shareholding Ratio
 Hong Li
10,000
100%





Shareholding Ratio of SZ


Shareholders’ Name
Capital Contribution
Shareholding Ratio
Hong Li
600,000
60%
Bo Zhang
400,000
40%
Total
1,000,000
100%





Shareholding Ratio of the Seller


Shareholders’ Name
Number of Shares Held
Shareholding Ratio
Xiaoqing Wang
25,000
50%
Yufeng Zhang
25,000
50%
Total
50,000
100%

 
 